Citation Nr: 0723706	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-13 771	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1973, 
and from April 1974 to April 1977.  He served in Vietnam from 
June 1971 to April 1972.

By rating action of September 2000, the RO denied service 
connection for PTSD on the grounds that new and material 
evidence to reopen the claim had not been received.  The 
veteran was notified of that determination by letter the same 
month, but he did not appeal.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2003 rating action that 
denied service connection for PTSD and a rating in excess of 
10% for hepatitis C.  

In August 2005, the veteran testified at a hearing before a 
decision review officer at the RO; a transcript of the 
hearing is of record.

By rating action of April 2006, the RO severed service 
connection for hepatitis C. 

For the reasons stated below, the issue remaining on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

Although the record contains some correspondence from the RO 
to the veteran in May 2003 addressing some VCAA notice and 
duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA requires a claimant to be notified of both the 
criteria to reopen a claim for service connection, and to 
establish the underlying claim therefor.  Kent v. Nicholson, 
20 Vet. App. 1, 8 (2006).  The Board notes that the 
regulations implementing the VCAA include a revision of the 
provisions of 38 C.F.R. § 3.156 which is applicable to claims 
to reopen filed on and after 29 August 2001.  See      66 
Fed. Reg. 45620-45632 (29 August 2001).  Because the 
application to reopen the claim for service connection for 
PTSD on appeal was filed in March 2003, the RO should have 
applied the revised version of 38 C.F.R. § 3.156(a) effective 
for claims to reopen filed on and after 29 August 2001.  
Although the May 2003 RO letter notified the veteran of what 
was need to establish entitlement to the underlying claim for 
service connection for PTSD, it failed to inform him of the 
correct criteria for what was needed to reopen a claim filed 
on and after 29 August 2001 for service connection for a 
disability on the basis of new and material evidence 
(evidence that must raise a reasonable possibility of 
substantiating the claim).  Thus, the veteran has not 
received notice of the correct criteria that governs his 
claim, or been furnished an opportunity to respond thereto.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  To avoid any prejudice to the veteran, the Board 
finds that the RO, in the first instance, must give the 
veteran notice of the correct version of 38 C.F.R. § 3.156(a) 
effective for claims to reopen filed on and after 29 August 
2001.

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession (of which the May 2003 letter did not notify him), 
and ensure that he receives notice that meets the 
requirements of the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as appropriate.  After providing the 
required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

2001 documentation from the Social Security Administration 
(SSA) indicates that the veteran had claimed SSA disability 
benefits.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims folder copies of any SSA 
decision in the veteran's claim for disability benefits, 
together with all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

On remand, the RO should also obtain all records of 
outstanding psychiatric treatment and evaluation of the 
veteran at the Cincinnati, Ohio VA Medical Center (VAMC) from 
July 2005 up to the present time.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
reopen a claim filed on and after 29 
August 2001 for service connection for a 
disability on the basis of new and 
material evidence, and to establish 
entitlement to service connection on the 
merits.  The letter should also request 
him to provide sufficient information, 
and if necessary, authorization, to 
enable the RO to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

3.  The RO should obtain from the SSA 
copies of any decision in the veteran's 
claim for SSA disability benefits, 
together with all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

4.  The RO should obtain from the 
Cincinnati, Ohio VAMC copies of all 
records of psychiatric treatment and 
evaluation of the veteran from July 2005 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

5.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include the correct, revised version of 
38 C.F.R. § 3.156(a) applicable to claims 
to reopen filed on and after 29 August 
2001.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes the correct, revised 
version of 38 C.F.R. § 3.156(a) 
applicable to claims to reopen filed on 
and after 29 August 2001, and clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


